Citation Nr: 0404572	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury with a second toe deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant alleges that he served on active duty from 
February 1942 to September 1942. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The appellant and his representative appeared before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
December 2003.

In February 2004, the appellant's motion to advance the 
appeal on the Board's docket was granted due to his advanced 
age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's dates of service and nature of discharge have 
not been verified.   The appellant testified that he has his 
discharge papers.  He also testified that he received 
treatment for his right foot disorder at the VA medical 
center in East Orange, New Jersey, in the 1950s and that he 
again recently received treatment at a VA facility.  In light 
of the responses from National Personnel Records Center, an 
additional search should be conducted for service medical 
records and alternative sources of military service data, 
such as U.S. Army Office of the Surgeon General reports.  
Under VCAA, VA's duty to assist the veteran includes 
obtaining relevant medical records in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC should request that the 
appellant provide any evidence in his 
possession that pertains to the claim, to 
include his discharge papers.

2.  The VBA AMC should ask the appellant 
to identify the unit as specifically as 
possible that he was assigned to when he 
underwent surgery on his right foot, and 
the date of the in-service surgery as 
specifically as possible.  Ask the 
appellant to complete a NA Form 13075, 
Questionnaire About Military Service, and 
any other applicable forms.

3.  The VBA AMC should obtain all records 
from the VA medical center in East 
Orange, New Jersey, to include records 
from the 1950s, and any other identified 
VA medical facilities.

4.  If applicable, verify the dates and 
nature of service for the appellant.  In 
any event, obtain all service medical 
records, all service personnel records, 
and any U.S. Army Office of the Surgeon 
General records for the appellant.  If 
applicable, obtain any sick reports and 
morning reports for the appellant's unit 
at the time of the in-service surgery on 
his right foot.  If any request for such 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

6.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




